Citation Nr: 0800815	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for a lumbosacral spine 
disorder, to include degenerative joint disease (DJD) and 
degenerative disc disease (DDD).

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for celiac disease.

5.  Entitlement to service connection for a sinus disorder, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a neurological 
disorder manifested by a tremor of both hands.

7.  Entitlement to an increased evaluation for Dupuytren's 
contracture of the left long finger, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The veteran served with the Army National Guard from June to 
November 1964 and with the Navy from September 1990 to April 
1991.  He served in Southwest Asia from January to March 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February and August 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2007, he testified before the undersigned at a 
personal hearing conducted at the RO.  A transcript of this 
hearing has been included in the claims folder.


FINDINGS OF FACT

1.  The veteran's COPD was not present in service, nor has it 
been related to his period of service.

2.  The veteran's DJD and DDD of the low back was not present 
in service and had not manifested to a compensable degree 
within one year of his separation, nor does the competent and 
probative evidence relate such disorder to service.

3.  The veteran does not have any memory loss related to his 
service.

4.  The veteran's celiac disease was not present in service 
and has not been related to service.

5.  The veteran's diagnosed sinus polyps and sinusitis were 
not present in service and have not been related to his 
period of service.

6.  The veteran's essential tremor of both hands was not 
present in service and has not been related to his period of 
service, nor had it manifested to a compensable degree within 
one year of his separation from service.

7.  The veteran's left middle finger Dupuytren's contracture 
is manifested by an inability to make a fist, active and 
passive range of motion of 0 to 90 degrees, and no additional 
loss of use after repetitive movement.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2007). 

2.  DJD and DDD of the low back were not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.307, 3.309 (2007).

3.  Memory loss was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2007).  

4.  Celiac disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007). 

5.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007). 

6.  A neurological disorder, manifested by an essential 
tremor of both hands, was not incurred in or aggravated by 
service, nor it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2007). 

7.  The criteria for an evaluation in excess of 10 percent 
for the left middle finger Dupuytren's contracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, Diagnostic Code (DC) 5222, 5223 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In July and September 2003, and in January 2007, the RO sent 
the veteran a letter informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also informed of the evidence and 
information that would be needed to substantiate his claim 
for increased evaluation.  The veteran was also specifically 
asked to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently,  July and November 
2005 SOCs and January and October 2006, and March 2007 SSOCs 
each provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Additionally, the veteran 
was afforded VA examinations pertinent to the issues on 
appeal. As the Board finds that these examinations were 
adequate, additional VA examination is not warranted.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  Despite 
this, the veteran was informed of the provisions of the 
Dingess decision in March 2006.

II.  Applicable laws and regulations

Service connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court has emphasized that "symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology."  Savage, 10 Vet. App. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 
(2007).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947 and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Increased evaluation 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

III.  Factual background and analysis

Service connection 

COPD

The veteran's service medical records do not reflect any 
complaints of or treatment for any pulmonary diseases.  
Examinations performed in July 1963, November 1964, July 
1968, February 1988 and January 1990 showed that his 
respiratory system was within normal limits.

A VA examination of the veteran was conducted in January 
2004.  He was noted to have an Alpha I-antitrypsin 
deficiency.  He stated his brother also had this deficiency 
and had lung complaints.  The veteran stated that he had no 
resulting disorder; rather, he described himself as a 
carrier.  He had not been diagnosed with any liver or lung 
disorders and had never been treated for this deficiency.  He 
did, however, admit to some shortness of breath on exertion.  
The physical examination noted that his lungs were clear with 
symmetrical expansion.  The laboratory studies did show the 
presence of the Alpha I-antitrypsin deficiency.  A chest X-
ray showed some slight pulmonary hyperexpansion that could 
suggest COPD.  He was diagnosed with very mild COPD.  The 
examiner stated that "I believe it is less likely than not 
that the claim of alpha I-antitrypsin deficiency is secondary 
to his time in service or due to Gulf War exposure."

A private physician stated in September 2004 that the veteran 
had informed him that he had been exposed to a lot of smoke 
in service, which the physician felt could contribute to 
COPD, if he was predisoposed to that initially.   Another 
private physician stated in October 2004 that the smoke to 
which he was reportedly exposed to in service could irritate 
the lungs.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for COPD has not been 
established.  Significantly, there is no suggestion in the 
record that any lung disorder was present in service.  The VA 
examiner, after an extensive review of the claims folder, 
opined that the diagnosed Alpha I-antitrypsin deficiency, 
which can result in COPD, was not likely related to his time 
in service, to include any exposure to smoke in the Persian 
Gulf.  The Board does note the two private physician's 
statements; however, the VA examination will be accorded 
greater probative weight.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The VA examination included a 
complete review of the claims folder and provided a complete 
rationale for the opinion expressed.  In comparison, the 
private physician's statements were too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).    As a consequence, because 
no COPD was present in service and because the most competent 
and probative evidence does not suggest a link between any 
currently diagnosed lung disorder and his period of service, 
service connection cannot be granted.

Lumbosacral spine disorder (DJD and DDD)

The veteran's service medical records do note that in 
December 1990 he had complained of left upper back pain.  
However, none of these records reflect any complaints about 
or injury to the low back.

The post-service treatment records show a diagnosis of a 
herniated lumbar disc as early as 1999, with complaints of 
mechanical low back pain in October 1994.  There was also 
some indication in the record that he had had back complaints 
in 1984, after sustaining an injury at work, for which he had 
received Worker's Compensation.   The veteran was examined by 
VA in January 2004.  He was found to have degenerative 
changes in the lumbar spine.  The examiner commented that he 
could not find any reference to the low back in the service 
medical records and opined that it was less likely than not 
that his current low back problems were related to or 
aggravated by service.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a low back 
disorder, to include DJD and DDD, has not been established.  
There is no indication that the currently diagnosed low back 
disorder, with DJD and DDD was present in service, nor is 
there any objective evidence that DJD or DDD were present to 
a compensable degree within one year of his separation from 
service or is otherwise causally related to service.  As a 
consequence service connection cannot be awarded.

Memory loss

The veteran's service medical records do not show any 
complaints of or treatment for memory loss.  In fact, on 
examinations conducted in February 1988 and January 1990, he 
specifically checked "no" next to memory loss.

The evidence developed since the veteran's release from 
service does not show any diagnosis or findings consistent 
with memory loss.  In fact, the January 2004 examination 
report found that his memory was appropriate for his age.  It 
was opined that the examiner could not appreciate any memory 
loss.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for memory loss has 
not been established.  There is no indication that there was 
any such loss present in service, and there is no evidence of 
any current memory loss which could be related to his period 
of service.  Therefore, service connection cannot be awarded.

Celiac disease

The veteran has alleged that the stresses of his service 
caused celiac disease, claimed as a stomach disorder, to 
develop.  His service medical records are completely silent 
as to this disorder.  His gastrointestinal system was normal 
at the time of examinations performed in July 1963, November 
1964, July 1968, February 1988, and January 1990.

The records developed after his separation from service 
showed a diagnosis of celiac disease as early as  2001.  In 
January 2004, the veteran was examined by VA.  Two to three 
years prior to this examination, he had noted a significant 
weight loss.  He also had diarrhea and flatulence; he avoided 
the ingestion of gluten products.  The physical examination 
noted no signs of anemia.  His bowel tones were present, with 
no bruits.  The opinion noted that the veteran's celiac 
disease had been diagnosed in July 2001.  It was admitted 
that its onset might be related to viral or environmental 
factors.  The examiner could not say with certainty that the 
Gulf War exposure did or did not cause the disorder.  It was 
stated that "Therefore, I would have to say that it is as 
likely as not that there could have been an environmental 
agent that he was exposed to while he was in the service that 
may have triggered the celiac disease process."  A private 
physician noted in September 2004 that the veteran had gluten 
enteropathy and opined that he did not think that this 
disorder was related to his service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for celiac disease has 
not been established.  Initially, there is no indication that 
this disorder was present in service.  While the VA 
examination found that this disease can be caused by viral or 
environmental factors, the opinion that there might have been 
environmental agent that could have caused the onset of this 
disorder is simply too speculative in nature and cannot form 
the basis of an award of service connection.  See Bostain, 
and Obert, supra.   Moreover, the veteran's private physician 
had related his condition to a problem with the ingestion of 
gluten and noted his opinion that this was not related to his 
service.  Service connection cannot be based upon this 
evidence of record.  

Sinus disorder

The veteran's service medical records indicate that he was 
treated for upper respiratory infections in January 1989 and 
in January 1991.  However, there is no indication that any 
disorder of the sinuses had been present.

Private records indicate that in October 2000, the veteran 
was diagnosed with allergic rhinitis.  He also had minimal 
frontal sinus tenderness.  A CT scan performed at a private 
hospital in December 2002 found some asymmetry that, absent 
trauma, could represent developmental hypoplasia.   Records 
from Dr. C. showed diagnoses of bilateral maxillary sinusitis 
in 2003.

The veteran was afforded a VA examination in January 2004.  
The veteran admitted that he had fractured his nose multiple 
times prior to service.  In 2003, he had had multiple polyps 
removed.  He believed that these polyps were related to 
exposure to oil fires in the Persian Gulf.  The examiner 
noted, after reviewing the records, that the service medical 
records did not support the veteran's complaints of problems 
in service.  It was also noted that there was no medical 
literature that established a causal connection between nasal 
polyps and Persian Gulf service.  The examiner opined that it 
was "....less likely than not that the polyps developed 
secondary to the exposure of his nasal passages to the oily 
smoke during service in the Gulf War."  In addition, his 
private physician, Dr. C., commented in September 2004 that 
he did not think that his sinus problems were related to 
service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a sinus disorder 
has not been established.  Initially, the veteran has claimed 
that this disorder should be service-connected under the 
provisions of 38 C.F.R. § 3.317 (2007), which permits service 
connection for undiagnosed illnesses that developed after 
service in the Persian Gulf.  However, the Board finds that 
this regulation is not applicable to the veteran's case since 
his disorder has been diagnosed; that is, he has been found 
to have nasal polyps and maxillary sinusitis.  There is no 
indication that these diagnosed conditions were present in 
service and the VA examiner, after reviewing all the evidence 
of record, found that it was not likely that they were 
related to his service, to include any exposure to oily fires 
in the Gulf.  As a consequence, it cannot be found that 
service connection is justified.

Neurological disorder, manifested by bilateral hand tremors

The veteran's service medical records are completely silent 
as to any complaints of or treatment for any neurological 
disorder, manifested by hand tremors.

In 1999, the veteran reported bilateral hand tremors to his 
private physician.  An October 2000 magnetic resonance 
imaging (MRI) of his brain was normal.  In December 2000, he 
was seen by Dr. E., to whom he expressed his concern that he 
had Parkinson's disease, noting that his brother, sister, and 
a cousin were afflicted by this disease.  It was noted that 
his head and his lower extremities were not involved.  There 
were no real signs of Parkinson's disease and it was 
determined that he had a benign, essential tremor of the 
hands.

The veteran was examined by VA in January 2004.  He had been 
diagnosed with bilateral essential tremor of the hands.  His 
complaints mostly involved his hands.  He did have essential 
tremors, but it was noted that these were never documented in 
the service medical records.  Therefore, it was found that it 
was less likely related to service. The examiner commented 
that these tremors could be related to his diagnosed celiac 
disease.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for essential tremors 
of the hands has not been established.  While this condition 
has been diagnosed, there is no evidence that it was present 
in service, and there is no evidence to suggest that it is 
otherwise related to his periods of service.  Nor is there 
any evidence that suggests that this condition had developed 
to a compensable degree within one year of his release from 
service.  Rather, the first mention of this tremor was not 
made until several years after his discharge.  Therefore, 
service connection cannot be awarded. 

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claims.  
The preponderance of the evidence is thus against the claims 
for service connection, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased evaluation 

The relevant evidence of record includes the January 2004 VA 
examination report of the veteran.  He had undergone a 
release of a Dupuytren's contracture of the left long finger.  
The objective examination noted multiple scars on the left 
hand due to past surgeries.  As for the thenar and hypothenar 
and muscle development of the hand, other than the surgical 
sites, where there was tissue loss, the remainder of the hand 
was symmetrical in appearance.  He was able to touch the 
thumb to each finger up and back without problem in both 
hands.  He was able to approximate the median transerve fold, 
and his grip strength was slightly weaker on the left 
(however, it was noted that he was right-handed so that his 
strength in both hands would still be rated as 5/5).  He had 
tenderness on the proximal interphalangeal (PIP) joint of the 
left ring finger; however, the long finger had no sensation 
or pain associated with palpation.  He had contractures of 
the PIP joints of all the fingers of the left hand.  The long 
finger was 80 degrees short of full extension.  He was able 
to open and close the left hand ten times, with the complaint 
that fatigue would be the primary limiting factor to more 
repetitions.  There was some loss of vibratory sensation in 
this finger.  The X-ray was difficult to assess because all 
of the fingers were curled.  The diagnosis was chronic 
recurring Dupuytren's contracture of the long finger of the 
left hand.

On May 24, 2004, the veteran's private physician stated that 
the veteran had a 50 degree contracture of the middle finger 
which amounted to a 25 percent impairment of this finger.

The veteran was reexamined by VA in January 2007.  His 
symptoms included pain, limited motion, deformity, weakness, 
and stiffness.  The PIP joints were mostly involved.  His 
symptoms would flare-up in cold weather.  He could not fully 
open his hand or make a fist.  He reported numbness of the 
left long finger.  There was no amputation of any digit.  
Active and passive range of motion was from 50 to 90 degrees.  
There was no additional loss after repetitive movements.  He 
did have a contracture of the left long finger.  The examiner 
commented that this disability resulted in mild impairment of 
daily activities.  

The orthopedic aspect of the veteran's service-connected 
disability of his left long finger is currently rated under 
DC 5299-5223.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  According to the 
applicable criteria, a 10 percent disability evaluation is 
warranted whenever any two fingers other than the thumb and 
the index finger of the minor hand are favorably ankylosed.  
See 38 C.F.R. Part 4, DC 5223 (2007).  A 20 percent 
disability evaluation is not warranted unless the thumb and 
any other two fingers are favorably ankylosed.  See 38 C.F.R. 
Part 4, DC 5222 (2007).  

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand. 
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads. Only joints in these positions are considered to be in 
favorable position. For digits II through V, the MP joint has 
a range of zero to 90 degrees of flexion, the PIP has a range 
of zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion. See 38 C.F.R. § 4.71a, DCs 5216-5230, 
Note 1.

After carefully reviewing the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent has 
not been established.  The evidence of record simply does not 
demonstrate that the service-connected left long finger 
Dupuytren's contracture has resulted in the favorable 
ankylosis of the thumb and any other two fingers.  As a 
consequence, an increased evaluation cannot be awarded.

At his hearing in September 2007, the veteran testified that 
all of his fingers were affected, except the thumb, and that 
all symptoms should be considered.  The Board notes that the 
veteran has separate ratings for his other service-connected 
fingers, including the left index finger, rated 10 percent 
under DC 5225; left ring finger and left little finger, each 
rated 0 percent.  Additionally, service connection is also 
separately in effect for the neurologic symptoms applicable 
to the left middle or long finger, rated as 10 percent 
disabling.  If the veteran disagrees with these ratings, he 
should seek to reopen his claim at the RO.       

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected Dupuytren's contracture 
of the left long finger.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for a lumbosacral spine 
disorder, to include DJD and DDD is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for celiac disease is 
denied.

Entitlement to service connection for a sinus disorder, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a neurological disorder 
manifested by a tremor of both hands is denied.

Entitlement to an increased evaluation for Dupuytren's 
contracture of the left long finger is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


